Citation Nr: 1739158	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  15-11 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for residuals of a pott's fracture, right fibula with arthritis and bony spurring (hereinafter right ankle disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana that denied a compensable disability evaluation.

The Board notes that the Veteran underwent a VA examination in May 2017, following the most recent statement of the case (SOC), but in late May, 2017, the Veteran's representative indicated the Veteran wished to waive Agency of Original Jurisdiction (AOJ) consideration of additional evidence being submitted.  Given the favorable result below, the fact that the Veteran's claim has been advanced on the Board's dockets, and the Veteran's own professed desire to waive AOJ consideration, the Board concludes that the May 2017 waiver encompasses the VA examination that was conducted that month.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's right ankle disability currently causes moderate limitation of motion and pain.


CONCLUSION OF LAW

The criteria for a compensable disability rating for a right ankle disability have been met.  38 U.S.C.A. §§ 1110, 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Code 5003-5271 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In March 2012, the Veteran filed a claim seeking a compensable rating for his service connected right ankle disability.  A January 2013 rating decision denied an increased disability rating based on the November 2012 VA examination and associated VA treatment records.  Upon timely appeal, the Veteran was afforded a second VA examination and additional treatment records were associated with the claims file.  The Veteran is currently assigned a noncompensable disability evaluation for his right ankle disability under Diagnostic Code 5003-5271.  The Veteran contends that his right ankle disability warrants a compensable rating based on pain when walking, standing, or extensive use.  

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a.

In this case, the pertinent Diagnostic Code, 5271 for limitation of motion, provides that a 10 percent rating is warranted for moderate limitation of motion of the ankle. A 20 percent rating is warranted for marked limitation of motion.  38 C.F.R § 4.71a

Normal ankle motion is measured from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion. 38 C.F.R § 4.71a, Plate II.

The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." See 38 C.F.R. § 4.6.

According to the M-21 VA Compensation and Pension Manual (M-21 Manual), an example of moderate limitation of ankle motion is less than 15 degrees of dorsiflexion or less than 30 degrees of plantar flexion, while an example of marked limitation is less than 5 degrees of dorsiflexion or less than 10 degrees of plantar flexion. See M21-1, III.iv.4.A.3.o.

A November 2012 VA examination indicates that the Veteran experienced normal range of motion (ROM) in the right ankle.  Upon examination, dorsiflexion was 20 degrees and plantar flexion was 45 degrees.  He was not found to experience any objective evidence of painful motion on range of motion testing, and no tenderness was found on palpation.  Additionally, there was no additional limitation of motion or functional loss after repetitive-use testing.  Muscle strength was 5/5.  There was no joint instability or ankylosis.  The Veteran was noted to use a cane regularly on account of the ankle.  When asked to consider whether the Veteran's ankle disability impacted his ability to work, the examiner noted that the Veteran had to stop walking when there was pain in the ankle and rest a few minutes until the pain subsided.  He also was noted to use a cane to get the weight off the pain.  X-rays showed degenerative changes in the ankle.


Private hospital records from July 2014 reflect that the Veteran was able to demonstrate normal ankle ROM and normal ankle strength.  The Veteran was noted to have a nodule over the anterior distal fibula and was referred for removal surgery.  

In September 2015, VA treatment records indicate the Veteran experienced   decreased ROM with "tenderness to palpation over anterior tibfib ligament," however specific degrees of flexion limitation were not identified.  Reduced strength was indicated at 4/5.  The Veteran was noted to experience improvement in his chronic pain since his surgery to remove a bone spur.  

In November 2016, the Veteran received imaging of his right ankle to investigate complaints of pain, which rendered the impression that the Veteran's "ankle is grossly maintained with mild chronic changes along the distal tibiofibular syndesmosis."	

A May 2017 VA examination indicates that the Veteran experienced pain on passive ROM testing as well as with weight bearing.  Additionally, the Veteran was noted to experience abnormal ROM in the right ankle.  Upon examination, his dorsiflexion was 5 degrees and plantar flexion was 25 degrees.  He experienced pain with both dorsi and plantar flexion.  The examiner noted objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue in the lateral ligaments.  Reduction in muscle strength was also noted as 4/5, however, the Veteran did not experience instability or ankylosis.  

During his Board hearing, the Veteran testified to experiencing constant soreness in his right ankle with on-and-off, recurring pain.  The Veteran stated that he is able to stand 6 to10 minutes before pain begins and the pain persists with extensive exertion like raking leaves or walking.  While the Veteran lacks the medical training and expertise to determine the severity of his ankle disability, he certainly possesses the competency to report what comes to him through his senses, one of which is reporting his experience of pain.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran's complaints of symptoms are found to be credible and are afforded great weight. 

Applying the relevant rating criteria to the facts in this case, the Board finds that a 10 percent disability rating for the Veteran's right ankle disability is warranted.  

During the May 2017 VA examination the Veteran demonstrated dorsiflexion to 5 degrees and plantar flexion was 25 degrees, which is consistent with moderate limitation of ankle motion.  There have also been references to ankle pain and arthritis throughout the course of the appeal.

The medical records do not support a rating in excess of 10 percent.  The November 2012 VA examination records dorsiflexion as 20 degrees or greater and plantar flexion as 45 degrees or greater.  These ranges fall within the range of normal ankle motion.  Additionally, during this examination the Veteran did not demonstrate objective evidence of painful motion and there was no indication that the Veteran's range of motion was functionally limited beyond what was shown on range of motion testing.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40).  

Likewise, July 2014 private records indicate normal range of motion for the ankle.  By September 2015, the Veteran was noted to have reduced range of motion, yet specific measurements were not provided.  A VA examination was provided in 2017, which did quantify the range of motion, but even then the Veteran was not shown to experience marked limitation of motion, as he did not experience less than 5 degrees of dorsiflexion or less than 10 degrees of plantar flexion.  More often than not, the Veteran's ROM has been described as normal.  Additionally, imaging has shown a grossly normal ankle with mild changes.  Further, while the Veteran experiences painful range of motion and tenderness upon palpation, these symptoms are accounted for in the schedule of ratings.  Pain symptoms were also noted as improved after palliative surgery and evidence of painful motion was not noted until May 2017.  Additionally, the Veteran has not been shown to experience a significant reduction in muscle strength, instability of the ankle, or ankylosis.    

While the Veteran is shown to experience pain in his ankle, it was not shown that the pain produced any additional functional limitation in the ankle, and pain alone cannot support a rating in excess of 10 percent.  38 C.F.R. § 4.59.  Pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a rating in excess of 10 percent is not warranted based on limitation of flexion. 

For the foregoing reasons, the Board finds that a 10 percent disability rating is warranted, but no higher.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is no longer employed.  He has not, however, alleged that he is unemployable solely on account of his service connected ankle disability.  

A March 2016 statement submitted by the Veteran's physician indicates that the Veteran is unable to work due to his entire medical presentation.  The physician noted several conditions and the impact of such on the Veteran.  However, none of the conditions noted are service-connected disabilities.  

Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due solely to the Veteran's service connected ankle disability. 




II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a Board hearing.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file) and neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 






ORDER

A 10 percent rating for residuals of a pott's fracture, right fibula with arthritis and bony spurring (hereinafter right ankle disability) is granted; subject to the laws and regulations governing the award of monetary benefits. 



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


